Citation Nr: 1625430	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  10-29 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a back disorder.

2.  Entitlement to service connection for a psychiatric disorder, other than posttraumatic stress disorder.

3.  Entitlement to service connection for a bilateral lower extremity disorder, to include as secondary to a back disorder.

4.  Entitlement to service connection for fibromyalgia, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for bilateral restless legs, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for bilateral restless arms, to include as due to an undiagnosed illness.

7.  Entitlement to a compensable rating for migraine headaches.

8.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder prior to April 9, 2010.

9.  Entitlement to a rating in excess of 30 percent beginning April 9, 2010, for posttraumatic stress disorder.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from September 1992 to July 1996.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the VA Regional Office (RO) in Phoenix, Arizona.

The issues of service connection for a bilateral lower extremity disorder, bilateral restless legs, and bilateral restless arms, as well as a compensable rating for migraine headaches, an initial rating in excess of 10 percent for posttraumatic stress disorder prior to April 9, 2010, and a rating in excess of 30 percent beginning April 9, 2010, for posttraumatic stress disorder are addressed in the Remand portion of the decision below.



FINDINGS OF FACT

1.  By an unappealed March 1997 rating decision, the RO denied service connection for a lumbar strain on the basis that there was no evidence showing permanent residuals of an in-service strain or a chronic disability.

2.  Evidence received after the March 1997 denial relates to unestablished facts necessary to substantiate the claim of service connection for a back disorder and raises a reasonable possibility of substantiating the underlying claim.

3.  Degenerative disc disease and strain of the lumbar spine is related to the Veteran's military service.

4.  Depressive disorder is related to the Veteran's military service.

5.  Fibromyalgia is related to the Veteran's military service.


CONCLUSIONS OF LAW

1.  The RO's March 1997 denial of service connection for a lumbar strain is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2015).  

2.  Evidence received since the final March 1997 rating decision is new and material.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for degenerative disc disease and strain of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for service connection for depressive disorder, as secondary to fibromyalgia, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

5.  The criteria for service connection for fibromyalgia have been met.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  New and Material

Service connection for a lumbar strain was denied in March 1997 because the evidence did not show permanent residuals of an in-service strain or a chronic disability.  After receiving notice of the decision, the Veteran did appeal the denial of that issue, and additional new and material evidence was not submitted within the appeal period.  Accordingly, that decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2015).

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Barnett, 83 F.3d at 1384; Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Here, relevant evidence of record at the time of the March 1997 rating decision consisted of the Veteran's service treatment records.  Her service treatment records showed a diagnosis of lumbar strain/sprain in May 1993 after lifting a heavy mail bag and somatic dysfunction in June 1993.  No separation examination is of record, but in her May 1996 separation report of medical history, the Veteran denied recurrent back pain.  There were no post-service medical records showing a lumbar spine disorder.  Accordingly, at the time of the denial in March 1997, the claims file contained no competent evidence that the Veteran had a current disability.  Thus, the RO denied service connection for that issue.  The Veteran did not appeal the RO's decision, and that denial is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103.  

The relevant evidence received since the March 1997 rating decision consists of post-service treatment records, VA examinations in April 2010 and August 2014, and the Veteran's contentions.  The diagnosis of degenerative disc disease and strain of the lumbar spine was provided at the 2010 examination.  The Veteran's testified at a hearing before the Board that she had experienced ongoing back pain since the strain in service. 

The evidence of record obtained since the March 1997 rating decision shows a current disorder.  The Veteran's testimony also suggests a relationship to her military service.  Thus, this newly received evidence relates to unestablished facts necessary to reopen the previously denied claim of service connection for a lumbar strain and raises a reasonable possibility of substantiating the underlying claim...  Therefore, the Board concludes that new and material evidence has been submitted sufficient to reopen this claim.  Accordingly, and based on this evidentiary posture, the claim of entitlement to service connection for a low back disorder is reopened.

B.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original disorder.  38 C.F.R. § 3.310(a).  

Back

The Veteran contends that she has a back disorder related to an injury that occurred during her military service.  The Veteran's service treatment records show she injured her back in May 1993.  The initial diagnosis was lumbar strain/sprain.  X-rays in May 1993 were normal.  Follow-up records in June 1933 show a diagnosis of somatic dysfunction.  X-rays in June 1993 were again normal.  As noted above, the Veteran denied recurrent back pain in her May 1993 service separation report of medical history.  

Post-service medical records beginning in 2003 document complaints of back pain.  X-rays in May 2003 showed early degenerative disc disease of the lumbosacral spine.  

A VA examination in April 2010 provided diagnoses of degenerative disc disease and strain of the lumbar spine.  The Veteran reported her in-service injury from picking up a mail bin and having other strains during service.  She also reported injuring her back in a 2009 motor vehicle accident.  The examiner opined that the diagnosed back disorders were "less likely than not" secondary to lumbar strain in service in that there was no evidence of persistent back complaints or a back disorder for approximately ten years after the original injury.  The examiner reported that furthermore, the Veteran had concurrent diagnosis of fibromyalgia and also had a recent back strain due to car accident, factors which likely contributed more greatly to current back symptomatology.  

At an August 2014 VA examination, the examiner reported that the Veteran had normal back evaluation with non-organic/functional findings.  The examiner reported that there was no objective evidence of a low back disorder.  

At her March 2016 hearing before the Board, the Veteran testified that she had back pain "ever since" her in-service injury picking up the mail bin.

Based on a review of the evidence, the Board concludes that service connection for degenerative disc disease and strain of the lumbar spine is warranted.  The evidence shows that the Veteran was diagnosed with a strain in May 1993.  During this appeal, diagnoses of degenerative disc disease and strain of the lumbar spine have been provided.  The Veteran testified that she continued to experience pain since her in-service injury.  The Board finds the Veteran's testimony to be competent and credible evidence.  Although the Veteran reported injuring her back in a 2009 motor vehicle accident, evidence prior to that in 2003 showed degenerative disc disease.  In light of the Veteran's testimony, as well as evidence of her currently diagnosed disorder in 2003 prior to a post-service injury, the Board concludes that the onset of the Veteran's current diagnoses began during service.

The Board acknowledges the negative nexus opinion from the 2010 examiner.  However, this examination occurred prior to the Veteran's testimony before the Board about ongoing symptomatology since service.  As the examiner's opinion was premised, in part, on the lack of evidence of persistent back complaints or condition for approximately ten years after the original injury, in light of the Veteran's subsequent testimony, the Board finds that this opinion lacks probative value.  Considering the in-service injury and diagnosis of strain, the Veteran's testimony of ongoing symptomatology, a current diagnosis, and when affording the Veteran the benefit-of-the-doubt, the Board that service connection for degenerative disc disease and strain of the lumbar spine is warranted.

Fibromyalgia

The Veteran contends that she has fibromyalgia due to her service in the Persian Gulf.  Her DD 214 confirms shows that she received the Southwest Asia Service Medal, while her personnel records show service on the U.S.S Sacramento from October 1994 to June 1995.  The Southwest Asia Service Medal, as pertinent to naval service aboard an aircraft carrier, such as the U.S.S. Sacramento, requires service in one or more of the Persian Gulf, Red Sea, Gulf of Oman, Gulf of Aden, or portions of the Arabian Sea on and after August 2, 1990, through November 30, 1995.  SecNavInst. 1650.1H, Aug. 22, 2006, paragraph 8-20 (available at http://awards.navy.mil).  Although the Southwest Asia Service Medal is not always qualifying, the Veteran's receipt of the medal in this case is sufficient to demonstrate the Veteran's service meets the naval service requirements of 38 C.F.R. § 3.317(e).  Accordingly, the Veteran is a Persian Gulf War veteran.

Service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. 

For purposes of section 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that VA determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2).  A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome.  38 C.F.R. § 3.317(a)(2)(C).  Accordingly, the evidence shows a qualifying chronic disability.

The Veteran's service treatment records show no treatment for or complaints or diagnosis of fibromyalgia.  Post-service medical records beginning in 2006 show a diagnosis of fibromyalgia.  The Veteran's VA treatment records, to include the May 2014 Persian Gulf Registry examination, continue to show a current diagnosis of fibromyalgia.  .

The Veteran was afforded a VA examination in August 2014.  She reported having been prescribed medication.  The examiner opined that the Veteran did not have fibromyalgia.  The examiner reported that she did not have classical trigger points to suggest fibromyalgia and that separate medical literature mixture complaints were not consistent with fibromyalgia syndrome.  The examiner further opined that the Veteran did not fit the classical definition of fibromyalgia syndrome and had no evidence of ongoing medical problems to cause such a condition.  

Based on a review of the evidence, the Board concludes that service connection for fibromyalgia is warranted.  As discussed above, the Veteran meets the definition of a Persian Gulf War veteran.  Fibromyalgia is considered to be a medically unexplained chronic multi-symptom illness.  When affording the Veteran the benefit-of-the-doubt, the evidence supports a finding that she has fibromyalgia manifest to at least a compensable degree.  A 10 percent rating for fibromyalgia is warranted when continuous medication is required for control.  38 C.F.R. § 4.71a, Diagnostic Code 5025 (2015).  The Veteran has reported being prescribed medication for this disability.  

Although the August 2014 VA examiner opined that the Veteran did not have fibromyalgia, her treatment records during this appeal have reflected a current diagnosis.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication).  Thus, after considering all of the probative evidence of record, the Board concludes that a finding of service connection for fibromyalgia is warranted.

Psychiatric Disorder, other than Posttraumatic Stress Disorder (PTSD) 

The Veteran contends that she has a psychiatric disorder, other than PTSD, that is either related to her military service or is secondary to a service-connected disability.  The Veteran's service treatment records do not show findings of a psychiatric disorder.  However, in her May 1996 separation report of medical history, she answered "yes" to nervous trouble of any sort.  She reported having stress with getting out.

Post-service medical records beginning in 1998 show the Veteran being prescribed psychiatric medications.  Records beginning in 2000 document treatment for depression.  The Veteran was afforded a VA examination for PTSD in April 2010.  The diagnosis was depressive disorder, due to fibromyalgia.  The examiner opined that the depression was associated with the chronic pain due to fibromyalgia.  They also opined that PTSD could also be contributory, but it was not possible to apportion symptomatology between the two.

Based on a review of the evidence, the Board concludes that service connection for depressive disorder, as secondary to fibromyalgia is warranted.  38 C.F.R. § 3.310.  During this appeal, the 2010 VA examiner opined that the Veteran's depression was due to fibromyalgia.  Since the examiner's opinion was formed after interviewing and examining the Veteran, as well as reviewing the evidence, the Board accords it great probative value.  As service connection for fibromyalgia is granted herein, the examiner's uncontradicted opinion supports a finding of service connection for depression on a secondary basis.  Id. 


ORDER

New and material evidence having been received, the claim for service connection for a back disorder is reopened.

Service connection for degenerative disc disease and strain of the lumbar spine is granted.

Service connection for fibromyalgia is granted.

Service connection for depressive disorder, as secondary to the service-connected fibromyalgia, is granted.


REMAND

A remand is necessary for the remaining issues.  The Veteran's testimony before the Board indicates diagnoses of bilateral lower extremity radiculopathy, bilateral restless legs, and bilateral restless arms.  Her records show a diagnosis of probable restless leg syndrome in January 2007, prior to her claim, but no current diagnosis and there is no diagnosis of lower extremity radiculopathy or restless arms.  As there are no records dated after March 2015, the Board concludes that a remand is necessary to obtain additional treatment records, as well as affording the Veteran VA examinations.  For the increased rating claims, as the treatment records could be pertinent to those issues, they must also be remanded.  Moreover, the Veteran's testimony indicates that her service-connected migraines and PTSD have worsened since the last VA examinations.  On remand, new examinations should be provided to the Veteran.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received. 

Regardless of her response, the RO must obtain and associate with the claims file the Veteran's updated treatment records from the VA Medical Center in Phoenix, Arizona.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  The Veteran must be afforded the appropriate VA examinations for her complaints of radiculopathy of the bilateral lower extremities, bilateral restless legs, and bilateral restless arms.  The examiner must indicate whether there are diagnoses of radiculopathy, restless legs syndrome, and/or restless arms syndrome, during the appeal period and whether such symptoms are related to a known diagnosis, a service-connected disability, related to military service, or are a sign or symptom of an undiagnosed illness.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  Thereafter, the Veteran must be afforded appropriate VA examinations to determine the current severity of her service-connected migraine headaches and PTSD.  The electronic claims file must be made available to the examiners, and the examiners must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  

A) For the Veteran's migraine headaches, the examiner must report all pertinent manifestations and symptomatology.  The examiner must opine as to whether they consist of characteristic prostrating attacks averaging one in two months over last several months; characteristic prostrating attacks occurring on an average once a month over last several months; or very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

B) For the Veteran's PTSD, the examiner must report all pertinent manifestations and symptomatology.  The examiner must also comment on the extent to which the Veteran's PTSD impairs her occupational and social functioning.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be implemented.

5.  The RO must notify the Veteran that it is her responsibility to report for any examination scheduled, and to cooperate in the development of her claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

6.  After the above development has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the Veteran's claims must be readjudicated, to include whether the increased rating matters should be referred to the Director of the Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321.  If any benefit on appeal remains denied, the Veteran must be provided a supplemental statement of the case.  After an adequate opportunity to respond has been provided, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


